FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LAURA DE JESUS HERNANDEZ-                         No. 09-70823
GUEVARA,
                                                  Agency No. A076-362-890
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Laura De Jesus Hernandez-Guevara, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The agency did not abuse its discretion in denying Hernandez-Guevara’s

motion to reopen as untimely where Hernandez-Guevara filed the motion more

than nine years after the February 10, 1998, removal order, see 8 C.F.R.

§ 1003.23(b)(4)(iii)(A)(1) (motion to reopen based on exceptional circumstances

must be filed within 180 days of the deportation order), and failed to establish that

she acted with the due diligence required for equitable tolling, see Iturribarria, 321

F.3d at 897 (equitable tolling available to a petitioner who is prevented from filing

due to deception, fraud or error, and exercises due diligence in discovering such

circumstances); cf. Ghahremani v. Gonzales, 498 F.3d 993, 1000 (9th Cir. 2007)

(due diligence shown where petitioner demonstrated “steadfast pursuit” of his

case). Hernandez-Guevara received proper notice of her removal hearing because

she was personally served a Notice to Appear. See 8 U.S.C. § 1229(a);

Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1156 n.4 (9th Cir. 2004) (“Current law

does not require that the Notice to Appear . . . be in any language other than

English.”).




                                           2                                     09-70823
      The agency also did not abuse its discretion in denying Hernandez-

Guevara’s motion to reopen based on changed country conditions, because

Hernandez-Guevara failed to establish prima facie eligibility for asylum. See

Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir. 1999) (upholding denial of

motion to reopen where petitioner introduced evidence that was too general in

nature to demonstrate a well-founded fear of persecution).

      PETITION FOR REVIEW DENIED.




                                         3                                      09-70823